EXHIBIT 10.39

PHILLIPS-VAN HEUSEN CORPORATION

2006 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT
(Employee)







NOTICE OF RESTRICTED STOCK UNIT AWARD

Phillips-Van Heusen Corporation (the “Company”) grants to the Grantee named
below, in accordance with the terms of the Phillips-Van Heusen Corporation 2006
Stock Incentive Plan (the “Plan”) and this restricted stock unit agreement (this
“Agreement”), the number of restricted stock units (the “Restricted Stock Units”
or the “Award”) provided as follows:




GRANTEE

 

RESTRICTED STOCK UNITS GRANTED

 

DATE OF GRANT

 

VESTING SCHEDULE

Restricted Stock Units will vest in three installments on the following dates,
subject to the Grantee being employed by the Company on each such date:

 

Vesting Date

Restricted Stock Units Vesting

[Second anniversary of the date of grant]

[25% of Award]

[Third anniversary of the date of grant]

[25% of Award]

[Fourth anniversary of the date of grant]

[50% of Award]




AGREEMENT




1.

Grant of Award.  The Company hereby grants to the Grantee the Restricted Stock
Units, subject to the terms, definitions and provisions of the Plan and this
Agreement.  All terms, provisions, and conditions applicable to the Restricted
Stock Units set forth in the Plan and not set forth herein are incorporated by
reference.  To the extent any provision hereof is inconsistent with a provision
of the Plan the provisions of the Plan will govern.  All capitalized terms that
are used in this Agreement and not otherwise defined herein shall have the
meanings ascribed to them in the Plan.




2.

Vesting and Settlement of Award.




a.

Right to Award.  This Award shall vest in accordance with the vesting schedule
set forth above (the “Vesting Schedule”) and with the applicable provisions of
the Plan and this Agreement.  

 

b.

Settlement of Award.  The vested portion of this Award shall be settled as soon
as practicable following the vesting date set forth in the Vesting Schedule, but
in no event later than March 15 of the year following the year in which the
Award vests; provided, however, that if the Grantee shall be or become eligible
for Retirement at any time following the date of grant (as set forth above) and
prior to the vesting date(s) set forth in the Vesting Schedule, then upon the
vesting of any portion of this Award, the vested portion shall be settled on the
fifth business day following the applicable vesting date in the Vesting Schedule
or as soon as practicable after such fifth business day, but in no event later
than December 31st of the calendar year in which such fifth business day





Rev. Effective 9/24/08




--------------------------------------------------------------------------------

    




occurs.  Notwithstanding anything in the foregoing to the contrary, the Award
may vest and be payable upon termination of employment as provided in Paragraph
3 or upon a Change in Control as provided in Paragraph 4.




The Company may require the Grantee to furnish or execute such documents as the
Company shall reasonably deem necessary (i) to evidence such settlement and (ii)
to comply with or satisfy the requirements of the Securities Act of 1933, as
amended, the Exchange Act, Section 409A of the Code or any Applicable Laws.




c.

Method of Settlement.  The Company shall deliver to the Grantee one Share for
each vested Restricted Stock Unit, less any Shares withheld in accordance with
Paragraph 2(e) of this Agreement.  Share certificates shall be issued in the
name of the Grantee (or of the person or persons to whom such Restricted Stock
Units were transferred in accordance with Paragraph 5 of this Agreement).




d.

Dividend Equivalents.  If a cash Dividend is declared on the Shares, the Grantee
shall be credited with a Dividend Equivalent in an amount of cash equal to the
number of Restricted Stock Units held by the Grantee as of the dividend record
date, multiplied by the amount of the cash dividend paid per Share.  Such
Dividend Equivalent shall be paid if and when the underlying Restricted Stock
Units are settled.  If a Share Dividend is declared on the Shares, the Grantee
shall be credited with a Dividend Equivalent in an amount of Shares equal to the
number of Restricted Stock Units held by the Grantee as of the dividend record
date, multiplied by the amount of the Share dividend distributed per Share.
 Such Dividend Equivalent shall be settled if and when the underlying Restricted
Stock Units are settled, rounded down to the nearest whole share.  Dividend
Equivalents shall not accrue interest prior to the date of payment or
settlement, as applicable.  




e.

Taxes.  Pursuant to Section 14 of the Plan, the Company shall have the power and
the right to deduct or withhold, or require the Grantee to remit to the Company,
an amount sufficient to satisfy any applicable tax withholding requirements
applicable to this Award.  The Company may condition the delivery of Shares upon
the Grantee’s satisfaction of such withholding obligations. To the extent
permitted by the Committee, the Grantee may elect to satisfy all or part of such
withholding requirement by tendering previously-owned Shares or by having the
Company withhold Shares having a Fair Market Value equal to the minimum
statutory tax withholding rate that could be imposed on the transaction (or such
other rate that will not result in a negative accounting impact).  Such election
shall be irrevocable, made in writing, signed by the Grantee, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.




3.

Termination of Employment.  In the event (i) the Grantee’s employment with the
Company and its Subsidiaries is terminated prior to the vesting date(s) set
forth in the Vesting Schedule due to the Grantee’s Retirement or (ii) of the
Grantee’s death, the Award shall become 100% vested on the date of such
termination of employment or death and shall be settled on (x) the fifth
business day after the Grantee’s separation from service by reason of Retirement
or (y) the 31st day following the date of the Grantee’s death, as the case may
be, or as soon as practicable after such fifth business day or 31st day, as
applicable, but in no event later than December 31st of the calendar year in
which such fifth business day or 31st day occurs; provided, however, that this
Award shall be forfeited immediately if the Grantee retires prior to December 31
of the year in which this Award was granted.




When the Grantee’s employment with the Company and its Subsidiaries terminates
(except when due to Retirement or death), this Award shall be forfeited
immediately with respect to the number of Restricted Stock Units for which the
Award is not yet vested.  If the Grantee dies after termination of employment,
but before the settlement of the Award, all or part of this Award may be settled
by payment to the personal representative of the Grantee or by any person who
has acquired this Award directly from the Grantee but only to the extent that
the Award was vested upon termination of the Grantee’s employment.








2













--------------------------------------------------------------------------------

    




4.

Settlement on Change in Control.  Notwithstanding anything herein to the
contrary, upon a Change in Control, the Award shall become 100% vested and
non-forfeitable and shall be settled within 30 days following such Change in
Control.




5.

Transferability of Award.




The Award may not be transferred, pledged, assigned, or otherwise disposed of,
except (i) by will or the laws of descent and distribution or (ii) for no
consideration, subject to such rules and conditions as may be established by the
Committee, to a member or members of the Grantee’s Immediate Family.  For
purposes of this Award Agreement, the Grantee’s “Immediate Family” means the
Grantee’s children, stepchildren, grandchildren, parents, stepparents,
grandparents, spouse, former spouse, siblings, nieces, nephews, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships or any person sharing the Grantee’s household
(other than a tenant or employee).




6.

Miscellaneous Provisions.  




a.

Rights as a Stockholder.  Neither the Grantee nor the Grantee’s representative
shall have any rights as a stockholder with respect to any Shares subject to
this Award, except as provided in Paragraph 2(d), until the Award has vested and
Share certificates, if any, have been issued to the Grantee, transferee or
representative, as the case may be.  




b.

Regulatory Compliance and Listing.  The issuance or delivery of any certificates
representing Shares issuable pursuant to this Agreement may be postponed by the
Committee for such period as may be required to comply with any applicable
requirements under the federal or state securities laws, any applicable listing
requirements of the New York Stock Exchange, and any applicable requirements
under any other Applicable Law, and the Company shall not be obligated to
deliver any such Shares to the Grantee if either delivery thereof would
constitute a violation of any provision of any law or of any regulation of any
governmental authority or the New York Stock Exchange, or the Grantee shall not
yet have complied fully with the provisions of Paragraph 2(e) hereof.  The
Company shall not be liable to the Grantee for any damages relating to any
delays in issuing the certificates to the Grantee, any loss of the certificates,
or any mistakes or errors in the issuance of the certificates or the
certificates themselves.




c.

Choice of Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction.  




d.

Modification or Amendment.  This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 16 and Section 18(b) of the Plan may
be made without such written agreement.




e.

Severability.  In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.




f.

References to Plan.  All references to the Plan shall be deemed references to
the Plan as may be amended.




g.

Headings.  The captions used in this Agreement are inserted for convenience and
shall not be deemed a part of this Award for construction or interpretation.




h.

Interpretation.  Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or by the Company forthwith to the Board or
the Committee, which shall review such





3













--------------------------------------------------------------------------------

    




dispute at its next regular meeting.  The resolution of such dispute by the
Board or the Committee shall be final and binding on all persons.  




i.

Section 409A of the Code.  The provisions of this Agreement and any payments
made herein are intended to comply with, and should be interpreted consistent
with, the requirements of Section 409A of the Code, and any related regulations
or other effective guidance promulgated thereunder by the U.S. Department of the
Treasury or the Internal Revenue Service.  Notwithstanding the foregoing, in the
event any settlement of the Award hereunder constitutes “deferred compensation”
within the meaning of Section 409A of the Code, and the Grantee is a “specified
employee” (as determined under the Company’s policy for identifying specified
employees) on the date of his or her “separation from service” (within the
meaning of Section 409A of the Code), the date for settlement shall be the
earlier of (i) death or (ii) the later of (x) the date that settlement would
otherwise be made hereunder or (y) the first business day following the end of
the sixth-month period following the date of the Grantee’s separation from
service.




j.

Signature in Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.







PHILLIPS-VAN HEUSEN CORPORATION












 

By: ______________________________

 

Name:

Title:







The Grantee represents that s/he is familiar with the terms and provisions
thereof, and hereby accepts this Agreement subject to all of the terms and
provisions thereof.  The Grantee has reviewed the Plan and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of this Agreement.
 The Grantee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Agreement.  










Dated:______________________________
  Signed:___________________________________

 

Grantee











4











